As filed with the Securities and Exchange Commission on December 22, 2011 1933 Act Registration File No. 333-62298 1940 Act File No. 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (414) 765-5384 (Registrant’s Telephone Number, including Area Code) Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 287-9255 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to Rule 485(b). [X] on January 20, 2012 pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485(a)(1). [] 75 days after filing pursuant to Rule 485(a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Post-Effective Amendment Post-Effective Amendment No. 207 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended, on October 15, 2010 and pursuant to Rule 485(a)(2) would have become effective on December 29, 2010. Post-Effective Amendment No. 209 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating January 28, 2011 as the new date upon which the Amendment would become effective. Post-Effective Amendment No. 213 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating February 25, 2011 as the new date upon which the Amendment would become effective. Post-Effective Amendment No. 214 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating March 25, 2011 as the new date upon which the Amendment shall become effective. Post-Effective Amendment No. 222 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating April 25, 2011 as the new date upon which the Amendment shall become effective. Post-Effective Amendment No. 235 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating May 25, 2011 as the new date upon which the Amendment shall become effective. Post-Effective Amendment No. 239 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating June 25, 2011 as the new date upon which the Amendment shall become effective. Post-Effective Amendment No. 246 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating July 25, 2011 as the new date upon which the Amendment shall become effective. Post-Effective Amendment No. 257 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating August 25, 2011 as the new date upon which the Amendment shall become effective. Post-Effective Amendment No. 260 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating September 23, 2011 as the new date upon which the Amendment shall become effective. Post-Effective Amendment No. 262 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating October 21, 2011 as the new date upon which the Amendment shall become effective. Post-Effective Amendment No. 273 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating November 23, 2011 as the new date upon which the Amendment shall become effective. Post-Effective Amendment No. 276 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating December 23, 2011 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 279 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating January 20, 2012 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 279 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 279 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended,and the Registrant has duly caused this Post-Effective Amendment No. 279 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 22nd day of December, 2011. TRUST FOR PROFESSIONAL MANAGERS By:/s/ John Buckel John Buckel Vice President, Treasurer and Principal Accounting Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 279 to its Registration Statement has been signed below on December 22, 2011, by the following persons in the capacities indicated. Signature Title Joseph C. Neuberger* Joseph C. Neuberger Chairperson, President and Trustee Dr. Michael D. Akers* Dr. Michael D. Akers Independent Trustee Gary A. Drska* Gary A. Drska Independent Trustee Jonas B. Siegel* Jonas B. Siegel Independent Trustee * By: /s/ John P. Buckel John P. Buckel *Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 217 to its Registration Statement on Form N-1A with the SEC on March 11, 2011, and is incorporated by reference.
